DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 02/18/2022, the following represents the changes from the previous claims: Claims 1, 8, 11, and 12 were amended and Claims 6 and 7 were canceled. Claims 1-5, 8, 9, 11, and 12 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brayer et al. (US Patent Publication 2017/0006838) in view of Hatzilias et al. (US Patent Publication 2010/0222684).
	a. Regarding claim 1, Brayer teaches a domestic animal information management system in which identification information identifying a domestic animal is used on each of at least one domestic animal, comprising an imaging unit 128 that acquires image data of a predetermined area in which the at least one domestic animal can move [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 in trolley 114 or, alternatively and optionally, a UPC (Universal Product Code) reader known as barcode reading device 129 operative to read a barcode placed, for example, on a cow 110 (e.g., on the cow's collar or nose) or stamped on a tag 650 attached to the cow [0557]]; an identification information acquisition unit 118 that acquires the identification information on each of the at least one domestic animal on the basis of the image data of the predetermined area [a device can identify an individual cow by, for example, capturing one or images thereof [0557]]; a position information acquisition unit that acquires position information on each of the at least one domestic animal on the basis of the image data of the predetermined area [system 100 is adapted to receive the current location of the cow 110 (e.g., geographical coordinates or location on a predetermined map grid), receive a destination location for cow 110 (e.g., geographical coordinates or location on a predetermined map grid) [0566]]; an individual image data acquisition unit that acquires individual image data of each of the at least one domestic animal on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 in trolley 114 or, alternatively and optionally, a UPC (Universal Product Code) reader known as barcode reading device 129 operative to read a barcode placed, for example, on a cow 110 (e.g., on the cow's collar or nose) or stamped on a tag 650 attached to the cow [0557]]; an information storage unit that stores the identification information [a device can identify an individual cow by, for example, capturing one or images thereof [0557]], the position information [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]], and the individual image data in association with each other for each of the at least one domestic animal [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]].
	Brayer does not specifically teach a weight estimation unit that estimates weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data. Hatzilias teaches a weight estimation unit that estimates weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data [physical measurements, calculated from the scans which, in turn, are obtained by projecting light patterns on the swine, as described above. For example, the crown-rump length multiplied by the ham width multiplied by the tail insertion height is used to estimate the weight of the swine [0067]; Tail height refers to a measurement of pig anatomy which can be used as an estimate of the pigs height. This measurement is taken by measuring the perpendicular distance between the floor plane and the tail insert point [0066]; wherein the object is a swine and the physical measurement is selected from the group consisting of …  height at scapula, height above hip, and height at tail insertion, claim 11; wherein one or more physical measurement is used to estimate the weight of the swine, claim 12] for the purpose of providing a computer-implemented method for obtaining a height measurement estimated from a three dimensional representation that can be used to estimate a physical parameter, such as weight, of a pig so that a farmer can accurately weigh animals without positioning each animal on a scale which can be stressful and harmful to the animal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brayer to include a weight estimation unit that estimates weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data as taught by Hatzilias because doing so would have provided a computer-implemented method for obtaining a height measurement estimated from a three dimensional representation that can be used to estimate a physical parameter, such as weight, of a pig so that a farmer can accurately weigh animals without positioning each animal on a scale which can be stressful and harmful to the animal. 
	b. Regarding claim 3, Brayer in view of Hatzilias teaches (references to Brayer) the domestic animal information management system according to claim 1, wherein the information storage unit stores the identification information and the position information [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]] as position time-series data for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]]. 
	c. Regarding claim 4, Brayer in view of Hatzilias teaches (references to Brayer) the domestic animal information management system according to claim 3, further comprising a movement amount estimation unit that estimates a movement amount of each of the at least one domestic animal in a predetermined period [the following can be determined: the change in position of the animal, the change in its position relative to a fixed object, and the change in its position relative to at least one other animal, and the speed of change of the position of the animal, the speed of change in its position relative to a fixed object, and the speed of change in its position relative to at least one other animal can be found, as well as the way the animal walks, the speed of movement, how often the animal lies down and for how long, how often it goes to a drinking trough and how long it spends there, how often it goes to a food supply area such as a feeding trough or hayrick and how long it spends there, and how often it approaches other animals, how long it spends close to the other animal and how close it comes to the other animal [0527]] on the basis of the position time-series data [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]]. 
	d. Regarding claim 5, Brayer in view of Hatzilias teaches (references to Brayer) the domestic animal information management system according to claim 4, wherein the information storage unit [cow 110 location can be manually or automatically input into system 100 (806), computer 118 or, transmitted to computer 118 from remote computer 125 via transmitter/receiver 122 [0568]] stores the movement amount [the following can be determined: the change in position of the animal, the change in its position relative to a fixed object, and the change in its position relative to at least one other animal, and the speed of change of the position of the animal, the speed of change in its position relative to a fixed object, and the speed of change in its position relative to at least one other animal can be found, as well as the way the animal walks, the speed of movement, how often the animal lies down and for how long, how often it goes to a drinking trough and how long it spends there, how often it goes to a food supply area such as a feeding trough or hayrick and how long it spends there, and how often it approaches other animals, how long it spends close to the other animal and how close it comes to the other animal [0527]] as time-series data for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].  
e. Regarding claim 8, Brayer in view of Hatzilias teaches (references to Hatzilias) the domestic animal information management system according to claim 7 wherein the information storage unit stores the weight [physical measurements, calculated from the scans which, in turn, are obtained by projecting light patterns on the swine, as described above. For example, the crown-rump length multiplied by the ham width multiplied by the tail insertion height is used to estimate the weight of the swine [0067]; wherein the object is a swine and the physical measurement is selected from the group consisting of …  height at scapula, height above hip, and height at tail insertion, claim 11; wherein one or more physical measurement is used to estimate the weight of the swine, claim 12]. Brayer further teaches the information storage unit stores the weight [pressure sensors in the milking stall measure the weight of the cow [0501]] as time-series data for each domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].
f. Regarding claim 9, Brayer in view of Hatzilias teaches (references to Brayer) a barn [a milking parlor, headlock system, a barn, a shed, a field, and any combination thereof [0129]] comprising the domestic animal information management system according to claim 1. 
	g. Regarding claim 11, Brayer teaches a domestic animal information management method in which identification information identifying a domestic animal is used on each of at least one domestic animal comprising a step of acquiring the identification information on each of the at least one domestic animal on the basis of image data of a predetermined area in which the at least one domestic animal can move acquired by an imaging unit [a device can identify an individual cow by, for example, capturing one or images thereof [0557]]; a step of acquiring position information on each of the at least one domestic animal [system 100 is adapted to receive the current location of the cow 110 (e.g., geographical coordinates or location on a predetermined map grid), receive a destination location for cow 110 (e.g., geographical coordinates or location on a predetermined map grid) [0566]] on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 i [0557]]; acquiring individual image data of each of the at least one domestic animal on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 in trolley 114 or, alternatively and optionally, a UPC (Universal Product Code) reader known as barcode reading device 129 operative to read a barcode placed, for example, on a cow 110 (e.g., on the cow's collar or nose) or stamped on a tag 650 attached to the cow [0557]]; and storing the identification information, the position information, and the individual image data in association with each other for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].
	Brayer does not specifically teach estimating weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data. Hatzilias teaches estimating weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data [physical measurements, calculated from the scans which, in turn, are obtained by projecting light patterns on the swine, as described above. For example, the crown-rump length multiplied by the ham width multiplied by the tail insertion height is used to estimate the weight of the swine [0067]; Tail height refers to a measurement of pig anatomy which can be used as an estimate of the pigs height. This measurement is taken by measuring the perpendicular distance between the floor plane and the tail insert point [0066]; wherein the object is a swine and the physical measurement is selected from the group consisting of …  height at scapula, height above hip, and height at tail insertion, claim 11; wherein one or more physical measurement is used to estimate the weight of the swine, claim 12] for the purpose of providing a computer-implemented method for obtaining a height measurement estimated from a three dimensional representation that can be used to estimate a physical parameter, such as weight, of a pig so that a farmer can accurately weigh animals without positioning each animal on a scale which can be stressful and harmful to the animal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brayer to include estimating weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data as taught by Hatzilias because doing so would have provided a computer-implemented method for obtaining a height measurement estimated from a three dimensional representation that can be used to estimate a physical parameter, such as weight, of a pig so that a farmer can accurately weigh animals without positioning each animal on a scale which can be stressful and harmful to the animal.
	h. Regarding claim 12, Brayer teaches a non-transitory computer-readable storage medium that stores a computer-executable program for a domestic animal information management system in which identification information identifying a domestic animal is used on each of at least one domestic animal [a device can identify an individual cow by, for example, capturing one or images thereof [0557]], the program comprising instructions for acquiring the identification information on each of the at least one domestic animal on the basis of image data of a predetermined area in which the at least one domestic animal can move captured by an imaging unit [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 i [0557]]; acquiring position information on each of the at least one domestic animal [system 100 is adapted to receive the current location of the cow 110 (e.g., geographical coordinates or location on a predetermined map grid), receive a destination location for cow 110 (e.g., geographical coordinates or location on a predetermined map grid) [0566]] on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 i [0557]] acquiring individual image data of each of the at least one domestic animal on the basis of the image data of the predetermined area [verification device 602 can be a camera 128 communicating an image of cow 110 to computer 118 in trolley 114 or, alternatively and optionally, a UPC (Universal Product Code) reader known as barcode reading device 129 operative to read a barcode placed, for example, on a cow 110 (e.g., on the cow's collar or nose) or stamped on a tag 650 attached to the cow [0557]]; and storing the identification information, the position information, and the individual image data in association with each other for each of the at least one domestic animal [data processing system adapted to receive the location of each cow (or several cows) as well as the identification of the same (i.e., the cow number) and to provide the user of the system with the information as for in which cell the cow is located as a function of time [0492]; The processing system 125 can collect data over a period of time regarding the arrival of and milking of cow 110 at the milking parlor and can generate statistical information regarding cows regularly tardy or missing from the milking parlor [0573]].
	Brayer does not specifically teach estimating weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data. Hatzilias teaches estimating weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data [physical measurements, calculated from the scans which, in turn, are obtained by projecting light patterns on the swine, as described above. For example, the crown-rump length multiplied by the ham width multiplied by the tail insertion height is used to estimate the weight of the swine [0067]; Tail height refers to a measurement of pig anatomy which can be used as an estimate of the pigs height. This measurement is taken by measuring the perpendicular distance between the floor plane and the tail insert point [0066]; wherein the object is a swine and the physical measurement is selected from the group consisting of …  height at scapula, height above hip, and height at tail insertion, claim 11; wherein one or more physical measurement is used to estimate the weight of the swine, claim 12] for the purpose of providing a computer-implemented method for obtaining a height measurement estimated from a three dimensional representation that can be used to estimate a physical parameter, such as weight, of a pig so that a farmer can accurately weigh animals without positioning each animal on a scale which can be stressful and harmful to the animal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brayer to include estimating weight of each of the at least one domestic animal by estimating a body height on the basis of the identification information, the position information, and the individual image data as taught by Hatzilias because doing so would have provided a computer-implemented method for obtaining a height measurement estimated from a three dimensional representation that can be used to estimate a physical parameter, such as weight, of a pig so that a farmer can accurately weigh animals without positioning each animal on a scale which can be stressful and harmful to the animal.

4. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brayer et al. (US Patent Publication 2017/0006838) in view of Hatzilias et al. (US Patent Publication 2010/0222684) as applied to claim 1 above and further in view of Kishi et al. (US Patent Publication 2017/0155656).  
	a. Regarding claim 2, Brayer in view of Hatzilias teaches (references to Brayer) the domestic animal information management system according to claim 1, having the identification information [a device can identify an individual cow by, for example, capturing one or images thereof [0557]]. Brayer in view of Hatzilias does not specifically teach the identification information is bit data in which a bit value is predetermined according to a mode of change in adjacent colors in order to show discrimination with an array of different colors. Kishi teaches identification information is bit data in which a bit value is predetermined according to a mode of change in adjacent colors in order to show discrimination with an array of different colors [Colorbit (registered trademark) indicates information based on transition of colors between adjacent objects on a unicursal trajectory. A large variety of shapes are available for each object [0108]; where Colorbit (registered trademark) is used as the medium code images, the medium code acquiring unit 422 of the terminal device 40 detects the medium code images from the captured image obtained by capturing the medium 50 including the medium code images 51 a and 51 b. The function of the medium code acquiring unit 422 is provided to the image retrieval device 10. The image retrieval device 10 detects the medium code images from the captured image transmitted from the terminal device 40 and identifies the image area from which the characteristic information is to be extracted based on the detected medium code images. Thus, the image retrieval device 10 can extract the characteristic information while excluding unnecessary information in the captured image. This mechanism can increase the accuracy in the retrieval based on the captured image [0113]] for the purpose of providing for the identification information acquisition unit that acquires the identification information on the basis of the image data to detect code images from the captured image and extract characteristic information while excluding unnecessary information in the captured image and increasing the accuracy in the retrieval based on the captured image. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the information management system taught by Brayer in view of Hatzilias to include identification information that is bit data in which a bit value is predetermined according to a mode of change in adjacent colors in order to show discrimination with an array of different colors as taught by Kishi because doing so would have provided for the identification information acquisition unit that acquires the identification information on the basis of the image data to detect code images from the captured image and extract characteristic information while excluding unnecessary information in the captured image and increasing the accuracy in the retrieval based on the captured image.  

Response to Arguments
5.	Applicant’s arguments from the response filed on 02/18/2022, see pages 6-9, with respect to the rejection of claims 1, 11, and 12 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hatzilias et al. (US Patent Publication 2010/0222684).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643